Exhibit 5.2 44th Floor Tel 1 First Canadian Place Fax Toronto, Canada M5X 1B1 www.dwpv.com December 15, 2011 Rogers Communications Inc. Rogers Communications Partnership 333 Bloor Street East, 10th Floor Toronto, Ontario M4W 1G9 Dear Sirs/Mesdames: Consent Re:Registration Statement on Form F-9 for Rogers Communications Inc. and Rogers Communications Partnership We have acted as Canadian counsel to Rogers Communications Inc. and Rogers Communications Partnership (the "Registrants") in connection with the registration statement on Form F-9 (the "Registration Statement") filed by the Registrants with the Securities and Exchange Commission under the United States Securities Act of 1933, as amended. We acknowledge that we are referred to under the headings "Description of Debt Securities – Enforceability of Judgments", "Enforceability of Certain Civil Liabilities" and "Legal Matters" in the prospectus forming a part of the Registration Statement and we hereby consent to such use of our name in the Registration Statement. Yours very truly, (Signed) Davies Ward Phillips & Vineberg LLP
